                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARMANDO TORRES,                                     Case No. 19-cv-04752-JCS
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO FILE EXHIBITS IN THE
                                                 v.                                          PUBLIC RECORD
                                   9

                                  10     MICHAEL R. POMPEO,
                                                        Defendant.
                                  11

                                  12          Plaintiff Armando Torres filed his complaint and several attached exhibits on August 14,
Northern District of California
 United States District Court




                                  13   2019. Because some (but not all) of the exhibits contained personal information, the Clerk

                                  14   provisionally sealed the exhibits as a courtesy, pending Torres’s filing of an administrative motion

                                  15   to maintain sensitive information under seal. Torres’s counsel thereafter filed a perfunctory

                                  16   motion to seal, but neither specified particular sensitive information to maintain under seal, nor

                                  17   provided any meaningful argument that compelling reasons warranted sealing, as is required to

                                  18   overcome the presumption of public access to judicial proceedings. See Admin. Mot. for Leave to

                                  19   E-File Under Seal (dkt. 4); Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096–97

                                  20   (9th Cir. 2016); Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178–81 (9th Cir. 2006).

                                  21   The Court denied that motion without prejudice on November 7, 2019, and set a deadline of

                                  22   November 21, 2019 for Torres to file “a renewed motion in compliance with Local Rule 79-5

                                  23   seeking narrowly tailored redactions to the versions of the exhibits to be filed in the public

                                  24   record,” with notice that “[i]f Torres does not file a renewed motion by that date, the Court may

                                  25   order all documents filed in the public record.” Order Denying Without Prejudice Admin. Mot. to

                                  26   File Under Seal (dkt. 12).

                                  27          That deadline has passed and Torres has not filed a renewed motion. Torres is therefore

                                  28   ORDERED to file any exhibits that he wishes to include with his complaint in the public record no
                                   1   later than December 10, 2019. Torres must redact any information regarding third parties that

                                   2   cannot be filed in the public record under Rule 5.2(a) of the Federal Rules of Civil Procedure

                                   3   (such as Carmen Torres’s date of birth, included on the copies of her identification cards in

                                   4   Exhibit D), and he may redact any of his own personal information governed by that rule. See

                                   5   Fed. R. Civ. P. 5.2(h) (discussing waiver of protection of a party’s own information). Any

                                   6   exhibits that are not filed in the public record by that date will be stricken from the complaint and

                                   7   will not be considered part of the record of this action.

                                   8          The Court also notes an apparent administrative error in the docketing of Torres’s

                                   9   administrative motion to file under seal. That motion and the accompanying proposed order were

                                  10   themselves filed under seal. The Clerk is instructed to unseal those documents. The copies of the

                                  11   exhibits to the complaint attached to the administrative motion (dkt. 4-3) will remain under seal,

                                  12   but will not be considered for any purpose unless Torres files them in the public record as required
Northern District of California
 United States District Court




                                  13   by this order. See generally Civ. L.R. 79-5.

                                  14          IT IS SO ORDERED.

                                  15   Dated: November 26, 2019

                                  16                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  17                                                     Chief Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
